877 F.2d 62
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David L. GRASTY, Plaintiff-Appellant,v.Dale FOLTZ, Defendant-Appellee.
No. 89-1279.
United States Court of Appeals, Sixth Circuit.
June 20, 1989.

Before KENNEDY, RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
David L. Grasty moves for counsel on appeal from the district court's grant of summary judgment to the defendant in this prisoner's civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Grasty is a prisoner at the State Prison for Southern Michigan.  The defendant is the warden at the prison.  In his complaint, Grasty alleged that another inmate knifed Grasty, causing him to require medical attention.  Grasty alleged that the defendant allowed a pervasive risk of harm at the prison, thereby violating the eighth amendment.


3
The defendant filed a motion for summary judgment, accompanied by affidavits showing the statistics concerning the assaults at the prison.  After further proceedings, the district court granted the defendant's motion.


4
The decision in McGhee v. Foltz, 852 F.2d 876, 880-81 (6th Cir.1988), controls this case.    McGhee concerned an assault at the same prison, and the defendant presented statistics to show that there was no pervasive risk of harm at the prison.  The defendant presented similar statistics in this case.  Moreover, Grasty's complaint admitted that no one had threatened him prior to the stabbing.  Therefore, the district court correctly granted summary judgment to the defendant.


5
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.